                  Case 3:20-cv-05003-BHS Document 27 Filed 04/12/21 Page 1 of 2




 1                                                                       The Honorable Benjamin H. Settle

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8
     CASSANDRA WIEDENMANN, the court-
 9   appointed Guardian ad Litem of K.W., a minor              NO. 3: 20-cv-05003-BHS

                      Plaintiff,                               ORDER APPROVING SETTLEMENT AND
10
                                                               TO DISBURSE FUNDS
             v.
11
     SUNBEAM PRODUCTS INC., d/b/a Jarden
12   Consumer Solutions, a Foreign Corporation,

13                    Defendant.

14
             The Petition for Approval of Settlement having come before the Court and the Court having
15
     considered the Petition for Approval of Settlement and to Disburse Funds, the Report of the
16
     Independent Guardian ad Litem (“IGAL”) and having considered the files and records herein; it is
17
     hereby ORDERED:
18
             1.       The proposed settlement amount of $10,000 is approved;
19
             2.       Payment to Mclaughlin Law Firm, P.C. for Attorney fees of $1,460.73 is approved,
20
                      with 15% of that amount, $219.11, to be paid to attorney Bahar Dejban;
21
             3.       Litigation costs in the amount of $1,539.27 are approved;
22
             4.       $7,000.00 to be deposited into a Restricted Savings Account, Account #_ _ _ _500,
23
                      with Cheney Federal Credit Union, 520 1st Street, Cheney WA 99004;
24
     Petition for Approval of Settlement and Disbursement of Funds       C OL UCC IO L AW             MCLAUGHLIN LAW FIRM, P.C.
25   Pursuant to LCR 17 (C) - Page 1                                     2025 Fi rst Ave . Ste . 1130 1890 Gaylord St.
                                                                         Seat tle, WA 98121           Denver, Colorado 80206
     3: 20-cv-05003-BHS                                                  206 -826 -8200               (720) 420-9800
                                                                         Fax: 206 -673 -8286
                  Case 3:20-cv-05003-BHS Document 27 Filed 04/12/21 Page 2 of 2




 1           5.       The IGAL’s responsibilities in this matter are terminated after the release is fully

 2                    executed and a dismissal is entered by the court. The IGAL has performed his duties

 3                    Pro Bono and seeks no fees or costs;

 4           6.       The court appointed Guardian ad Litem is authorized to sign a release resolving all

 5                    pending claims;

 6           7.       This matter may be dismissed with prejudice and without costs to either party; and,

 7           8.       The minor’s settlement funds, and any accrued interest may be disbursed to her on

 8                    or after her 18th birthday.

 9
                      DONE IN OPEN COURT this 12th day of April, 2021.




                                                        A
10

11

12
                                                         BENJAMIN H. SETTLE
13                                                       United States District Judge

14
     Presented by:
15

16           COLUCCIO LAW

17           s/ Kevin Coluccio
             Kevin Coluccio
18           2120 1st Avenue N, Suite 201
             Seattle, WA 98109
19           Email: kc@coluccio-law.com

20           MCLAUGHLIN LAW FIRM, P.C.

21           s/ George E. McLaughlin
             George E. McLaughlin (Pro Hac Vice)
22           1890 Gaylord Street
             Denver, Colorado 80206-1211
23           Email: gem@w-mlawgroup.com

24           Attorneys for Plaintiff
     Petition for Approval of Settlement and Disbursement of Funds        C OL UCC IO L AW             MCLAUGHLIN LAW FIRM, P.C.
25   Pursuant to LCR 17 (C) - Page 2                                      2025 Fi rst Ave . Ste . 1130 1890 Gaylord St.
                                                                          Seat tle, WA 98121           Denver, Colorado 80206
     3: 20-cv-05003-BHS                                                   206 -826 -8200               (720) 420-9800
                                                                          Fax: 206 -673 -8286
